Case 19-34574-KRH           Doc 1052      Filed 09/22/21 Entered 09/22/21 09:01:25                       Desc Main
                                         Document     Page 1 of 9



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

 In re:                                                                Case No. 19-34574-KRH
                                   1
           LeClairRyan, PLLC,

           Debtor                                                      Chapter 7


                      DECLARATION OF LYNN L. TAVENNER, TRUSTEE

          I, Lynn L. Tavenner, Trustee, not individually but solely in my capacity as the Chapter 7

 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

 estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

 referenced Chapter 7 case (the “Case”), pursuant to 28 U.S.C. § 1746, hereby declare as follows

 under penalty of perjury to the best of my knowledge, information, and belief:

          1.       I am the duly appointed Chapter 7 Trustee in the LeClairRyan Case.

          2.       I submit this declaration in support of the (1) Interim Application for

 Compensation for Quinn Emanuel Urquhart & Sullivan as Special Counsel, [ECF No. 992]; (2)

 Third Application for Compensation for CR3 Partners, LLC as Financial Advisor, [ECF No.

 1030]; and (3) Fifth Application for Compensation for Tavenner & Beran, PLC as Counsel for

 the Chapter 7 Trustee/Estate, [ECF No. 1032] (collectively, the “Applications” and each an

 “Application”);




 1
   The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
 the last four digits of the Debtor’s federal tax identification number are 2451.

 Paula S. Beran, Esquire (Va. Bar No. 34679)
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Telecopy: (804) 783-0178

     Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 1052     Filed 09/22/21 Entered 09/22/21 09:01:25                Desc Main
                                     Document     Page 2 of 9



        3.      Additionally, I submit this declaration in support of (4) Motion to Extend Time –

 Eighth Motion for Entry of Further Order Extending the Chapter 7 Trustees Time to Assume,

 Reject, And/Or Assign Certain Executory Contracts And/Or Leases of Personal Property

 Pursuant to 11 U.S.C. § 365(d)(1) (the “Eighth Lease Extension Motion”), ECF No. 986; (5)

 Statement – Trustee’s Tenth Supplement to Her Motion for Authority to Operate Certain Aspects

 of the Debtors Business For a Limited Period and memorandum in Support Thereof (the “Tenth

 Supplement to Operate”), ECF No. 1048; and (6) Case Status and Report pursuant to Local

 Rule 2015-(a)-(1)(A).

        4.      The statements in this Declaration are, except where specifically noted, based on

 my personal knowledge on information that I have obtained in connection with my role as the

 Trustee. If I were called upon to testify, I could and would competently testify to the facts set forth

 herein on that basis.

        5.      I understand that the Court may award my professionals reasonable compensation

 for actual, necessary services rendered by such attorneys and paraprofessionals employed by such

 firms based on the nature, extent, and value of the services rendered, time spent on such services,

 and the cost of comparable services other than in a bankruptcy case. I also understand that the

 Court may award reimbursement for actual, necessary expenses that benefit the Estate. I have

 reviewed the Applications, and the rates charged by my professionals are comparable to, if not less

 than, fees charged by other firms retained in similar capacities in comparable Chapter 7 cases. I

 have reviewed the Applications in the context of interim applications and I believe that the fees

 requested satisfy the lodestar factors enumerated in Johnson v. Georgia Highway Express, Inc.,

 488 F.2d 714 (5th Cir. 1974) as adopted by the Fourth Circuit in Barber v. Kimbrells, Inc., 577

 F.2d 216, 226 (4th Cir.), cert. denied, 439 U.S. 934 (1978), and in Anderson v. Morris, 658 F.2d
Case 19-34574-KRH        Doc 1052     Filed 09/22/21 Entered 09/22/21 09:01:25               Desc Main
                                     Document     Page 3 of 9



 246, 249 (4th Cir. 1981). I anticipate certain adjustments to future fee applications to address items

 in one or more of these interim Applications. Based on the same, I believe the amounts sought are

 consistent with the terms authorized by this Court. And, in the exercise of my business judgment,

 I maintain that the amounts should be approved on an interim basis as being in the best interest of

 the Estate.

        6.      The relief requested in the Eighth Lease Extension Motion is based upon a valid

 exercise of my business judgment and is in the best interests of the Estate. As indicated in the

 Eighth Lease Extension Motion, I have continued the Wind-down Operations pursuant to the

 authority granted by this Court. The extension of time requested in the Eighth Lease Extension

 Motion continues to preserve the existing status of the First, Second, Third, Fourth, Fifth, Sixth

 and Seventh Executory Contract Motions. The difficulty of locating

 contracts/agreements/documents/policies that have been referenced in other documents during

 my investigation makes it necessary to further extend the Assumption/Rejection Period.

 However, I am also continuing my investigation to determine the universe of the contracts and

 leases and to determine which of those that are necessary, if any, without inadvertently allowing

 necessary contracts or leases to terminate by operation of law. Until each lease of executory

 contract has been located and reviewed, it is premature to determine if the same should be

 assumed or rejected.

        7.      The relief requested in the Tenth Supplement to Operate is based upon a valid

 exercise of my business judgment and is in the best interests of the Estate. As indicated in the

 Tenth Supplement to Operate, pursuant to the Authority Orders, I have continued the Wind-down

 Operations. The Wind-down Operations were performed by employees, independent contractors,

 consultants, and/or agents (collectively, the “Wind-down Team” and each a “Member of the
Case 19-34574-KRH            Doc 1052      Filed 09/22/21 Entered 09/22/21 09:01:25                       Desc Main
                                          Document     Page 4 of 9



 Wind-down Team”). Before the Petition Date, the Debtor, through attorneys within its employ,2

 provided legal advice and related services (the “Legal Services”) to numerous clients. After the

 Petition Date, the Debtor also may have provided limited Legal Services. Since the Conversion

 Date, I have continued the Wind-down Operations (and where appropriate have utilized certain

 members of the Wind-down Team as independent contractors for the Estate) to effectuate an

 orderly liquidation pursuant to the Authority Orders. As such, I have:

              a. Worked with members of the Wind-down Team and the Lender in the

                  reconciliation, resolution, and collection of accounts receivable, and as a result,

                  known amounts due and owing to the Lender, were, with the exception of legal

                  fees, completely satisfied.3

              b. Consulted with members of the Wind-down Team and others to improve the

                  process for the transition of client files and other related information to respective

                  clients, replacement attorneys, and/or queues for destruction, as well as

                  implemented processes related to the same, and as a result, all of the files that were

                  requested have been transferred, and the destruction process has continued.

              c. With the assistance of my professionals and members of the Wind-down Team,

                  designed and implemented a process to address post-petition segregated funds

                  related to client costs through Motion for Entry of an Order (I) Establishing

                  Procedures Including a Bar Date to Claim an Interest in Certain Funds Held in a

                  Segregated Account and (II) Authorizing the Distribution of Funds Thereafter and

                  Memorandum in Support Thereof, ECF No. 34, as approved by Order of this Court,


 2
   This “employment” characterization is simply used to describe the Debtor’s business and is not intended to ascribe
 any type of legal connotation to the relation between the Debtor and any attorney that the Debtor held out to the
 public as a LeClairRyan attorney.
 3
   Unfortunately, due to the action of third parties, said legal fees continue to accrue.
Case 19-34574-KRH    Doc 1052     Filed 09/22/21 Entered 09/22/21 09:01:25                Desc Main
                                 Document     Page 5 of 9



            ECF No. 383. See also List of Claims in Post-Petition Segregated Funds, ECF No.

            425. I, along with the assistance of my professionals and members of the Wind-

            down Team, continue to assess the validity of claims filed in connection with such

            Court approved procedures.

         d. With the assistance of my counsel, sought and obtained the employment of Foley

            & Lardner LLP (“Foley”), ECF No. 330, as special counsel. The former and current

            attorneys of Foley have aided me in my research in and investigation of potential

            preference, other avoidance actions and/or related causes of action and further

            assisted in the assertion of certain of those matters.

         e. In my business judgment and in the best interest of the Estate, sought and obtained

            the employment of Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn

            Emanuel”), ECF No. 908, as special counsel. Two of the attorneys of Quinn

            Emanuel formerly worked closely with me regarding potential preference, other

            avoidance actions and/or related causes of action during their employment at Foley.

            I believed that it was in the best interest of the Estate for those attorneys to continue

            working on the matter, while also bringing on the expertise of experienced litigators

            at Quinn Emanuel.

         f. With the assistance of my counsel, filed my Motion for an Order Establishing

            Procedures Regarding the Collection of Accounts Receivable and Memorandum in

            Support Thereof (the “AR Procedures Motion”), ECF No. 343. The AR

            Procedures Motion was approved by Order (the “AR Procedures Order”) of this

            Court, ECF No. 386. Pursuant to the authority granted in the AR Procedures Order

            I have continued to seek the collection of outstanding accounts receivable owed the
Case 19-34574-KRH    Doc 1052    Filed 09/22/21 Entered 09/22/21 09:01:25            Desc Main
                                Document     Page 6 of 9



            Estate and commenced certain recovery actions to collect upon recalcitrant entities

            and individuals in pursuit of turnover of valid and mature Estate assets and moved

            forward with respect to the same. While certain of those recovery actions have been

            resolved through settlement and judgment, I have identified a subset of the

            remaining portfolio of accounts receivable, which, unfortunately, contained a large

            number of smaller balances owed from individuals and entities spread across the

            country (and in some instances internationally) (the “Small Portfolio”). After due

            diligence and pursuant to Trustee’s Motion For An Order Authorizing The

            Sale/Transfer Of The Estate’s Interest In Designated Accounts Receivable And

            Memorandum In Support Thereof, ECF No. 850, which was approved by Court

            Order at ECF No. 913, I worked with my professionals to finalize the sale of the

            Small Portfolio, which was consummated earlier this month. This sale will require

            various reconciliations in the upcoming months. I, with the assistance of my

            counsel, also continue to work on the remaining AR in the portfolio.

         g. With the assistance of counsel, filed Motion for an Order Establishing Procedures

            Regarding the Prosecution of Avoidance Actions Involving Persons Other Than

            Former Attorneys and Certain Others and Memorandum in Support Thereof (the

            “NFA Procedures Motion”), ECF No. 343. The NFA Procedures Motion was

            approved by Order (the “NFA Procedures Order”) of this Court, ECF No. 385.

            Pursuant to the authority granted in the NFA Procedures Order I have continued to

            work with the attorneys of Foley and Quinn Emanuel to research potential claims

            against persons and entities other than former attorneys of the Debtor and made a

            demand on a plethora of Persons (as said term is defined 11 U.S.C. § 101(41). In
Case 19-34574-KRH              Doc 1052      Filed 09/22/21 Entered 09/22/21 09:01:25             Desc Main
                                            Document     Page 7 of 9



                     addition, I, by counsel, filed additional adversary proceedings involving preference

                     and other avoidance actions and continues to investigate and pursue other matters

                     with the potential that one or more additional adversary proceedings may be filed.4

                h. I, with the assistance of my counsel, filed Motion for an Order Establishing

                     Procedures Regarding the Prosecution of Actions Involving Former Attorneys and

                     Certain Others and Memorandum in Support Thereof (the “FAO Procedures

                     Motion”), ECF No. 457. The FAO Procedures Motion was approved by Order of

                     this Court, ECF No. 533, and thereafter modified by Court Orders, ECF Nos. 929

                     and 982 (collectively, the “FAO Procedures Order”). Pursuant to the authority

                     granted in the FAO Procedures Order, I made demands on numerous entities,

                     moved forward with mediation, and recently initiated over forty-five lawsuits.

                i. Addressed tax items/issues, including but not limited to (a) preparing and filing the

                     2019 tax returns as instructed by my professionals and (b) preparing and filing the

                     2020 tax returns with the assistance of my professionals. Also, with the assistance

                     of my professionals and Wind-down team, I located certain of the information

                     request by the IRS in conjunction with a 2018 IRS audit related to the Debtor’s

                     filing of a federal tax return for the portion of the calendar tax year where the Debtor

                     operated as a Virginia professional corporation prior to its filing of Articles of

                     Conversion with the State Corporation Commission of Virginia in early March

                     2018. In connection with the same, I, through counsel, filed Motion For An Order

                     Authorizing The Execution Of Notices Of Proposed Adjustments And Memorandum

                     In Support Thereof at ECF No. 914, seeking authority to execute the Notices of



 4
     I have entered into tolling agreements with one or more Persons.
Case 19-34574-KRH        Doc 1052    Filed 09/22/21 Entered 09/22/21 09:01:25             Desc Main
                                    Document     Page 8 of 9



                Proposed Adjustments requested by the IRS as based upon its findings from the

                2018 audit. Said motion was granted by Court Order, ECF. No. 947.

             j. Addressed items/issues related to retirement vehicles, including but not limited to

                having a 2018 and 2019 audit performed and in connection with the submission of

                2018 and 2019 Form 5500 year. I also continued to address inquiries from former

                participants and to collect and assess data and other information related to the

                winding up of various vehicles and potential causes of action related thereto.

             k. Consulted with members of the Wind-down Team and others regarding efficient

                utilization of pre-petition bank accounts, cash management systems, IT systems,

                and/or payroll processing entities and implemented processes related to the same.

             l. Addressed operational issues including but not limited to those related to the exit

                from the remaining premises of the Debtor and ongoing operational infrastructure

                needs.

             m. Addressed items related to the disposition of other Estate assets.

             n. Reviewed insurance items.

             o. Addressed items related to the preservation of Estate assets.

             p. Corresponded with numerous creditors and former members regarding the Case and

                addressed certain concerns or other inquiries raised by the same.

             q. Investigated other potential Estate assets.

             r. Provided periodic reports to this Court and the Office of the United States Trustee.

        8.      Neither myself nor my professionals have engaged or will engage in any Legal

 Services on behalf of the Debtor. Based on my efforts to date, I, in the exercise of my business

 judgment, believes it is in the best interest of the Estate to continue the Wind-down Operations
Case 19-34574-KRH        Doc 1052     Filed 09/22/21 Entered 09/22/21 09:01:25             Desc Main
                                     Document     Page 9 of 9



        9.      To the best of my knowledge, information, and belief, I declare under penalty of

 perjury that the foregoing is true and correct.

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: September 22, 2021              By: /s/ Lynn L. Tavenner
         Richmond, Virginia                      Lynn L. Tavenner, Chapter 7 Trustee


                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: September 22, 2021              By: /s/ Paula S. Beran
         Richmond, Virginia              Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee



                                  CERTIFICATE OF SERVICE
        I certify that on this 22nd day of September 2021, a true copy of the foregoing
 Declaration was sent electronically to:

  Shannon F. Pecoraro, Esquire
  Department of Justice
  Office of the United States Trustee
  701 East Broad Street, Suite 4304
  Richmond, Virginia 23219

 And all other parties receiving CM/ECF notices in this Case.

                                                   /s/    Paula S. Beran
                                                   Paula S. Beran, Esquire
                                                   Counsel for Lynn L. Tavenner, Chapter 7 Trustee
